Citation Nr: 0410186	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  04-00 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability evaluation higher than twenty (20) 
percent for service-connected lumbosacral strain with muscle 
spasms. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1943 to December 1944.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied a disability evaluation higher than twenty 
(20) percent for service-connected lumbosacral strain.  

The veteran affirmatively waived his right to a personal hearing 
before a Veterans Law Judge of the Board.  See VA Form 9 (appeal 
to the Board).

The veteran's motion to advance his appeal on the Board's docket 
was granted on April 12, 2004.


FINDINGS OF FACT

1.  The veteran's service connected lumbosacral strain is 
manifested primarily by significant, chronic lumbar back pain that 
radiates up to his neck, across his back, and laterally down to 
the hips.  He has spasms and flare-ups occurring with repetitive 
movement, particularly with daily, routine activities, such as 
getting into and out of bed, dressing, and putting on shoes.  

2.  X-ray evidence shows that the veteran has traumatic arthritis 
and degenerative joint disease in the lumbar spine, with disc 
space narrowing at the lumbosacral level.  

3.  In June 2002, the veteran had lumbar spine range of motion 
indicating: forward bending to 70 degrees of a normal 95 degrees; 
backward extension to a normal 35 degrees; lateral flexion to 30 
degrees of a normal 40 degrees; and lateral rotation to 30 degrees 
of a normal 35 degrees.  

4.  There is no evidence of neurological deficits.  The veteran 
has no loss of bladder or fecal control as a result of his lumbar 
back disability.  


CONCLUSION OF LAW

Criteria for a disability rating of forty (40) percent have been 
met for service-connected lumbosacral strain with muscle spasms.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1; 4.10; 4.40; 
4.45; 4.59; 4.71a, Diagnostic Code 5295.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  This law redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Final regulations 
implementing the VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, such as the one here, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 
16, 2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to make a 
decision on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on November 
9, 2000, immediately after the enactment of the VCAA, supersedes 
the decision of the U. S. Court of Appeals for the Federal Circuit 
that invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory one-
year period.  Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102; 5103 (West 2002).  There is no issue in this case as to 
providing an appropriate application form, or as to the 
completeness of the application.  In a letter dated in May 2002, 
the RO advised the veteran of VA obligations under VCAA, what 
evidence and information are required to show entitlement to an 
increased evaluation, what information and evidence have been 
obtained to date, what evidence and information are still needed, 
where and when additional evidence should be sent, and how the 
veteran can contact the VA if he has questions or needs other 
assistance.  The letter also explained what the veteran could do 
to help the VA assist him in substantiating his claim, and what 
the VA would do on its own to substantiate the claim, including 
what specific evidence the VA is responsible for obtaining.  
Further, this letter specifically notified the veteran that he 
"must give [the VA] enough information" about sources of potential 
supporting evidence to enable the VA to assist him substantiating 
his claim.  Moreover, in a November 2003 letter, the RO provided 
the veteran an update on the status of his claim, and requested 
that the veteran send any further supporting evidence as specified 
in the letter.  This letter reiterated what evidence the veteran 
and VA, respectively, is responsible for obtaining.  Finally, in 
the November 2003 Statement of the Case (SOC), the RO set forth VA 
regulations pertaining to the duty to assist the veteran.  The 
Board accordingly finds that VA has fulfilled its duty-to-notify 
obligations consistent with VCAA and applicable precedent, 
including Quartuccio v. Principi, 16 Vet. App. 183 (2002).
  
Second, VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  This duty also has been 
satisfied.  The RO has obtained and associated with the claims 
folder relevant evidence, which includes VA medical examination 
and treatment records.  Further, the record reflects that, after 
the issuance of the November 2003 SOC, neither the veteran nor his 
representative submitted any new evidence in support of the claim.  
In fact, the record reflects that the veteran filed a motion to 
advance his appeal on the Board's docket, seeking Board review as 
soon as possible.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made by 
the agency of original jurisdiction.  Every possible avenue of 
assistance has been explored, and the veteran has had ample notice 
of what might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran).  The Board concludes that a decision on 
the merits now would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Laws and Regulations Applicable to Increased Rating Claim 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002).  The 
percentage ratings contained in the Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2003).  Disability of the 
musculoskeletal system is primarily the inability to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  38 C.F.R. § 4.40 
(2003).

The evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Consideration is to be given to whether 
there is less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, instability of 
station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints involved 
should be tested for pain on both active and passive motion, in 
weight-bearing and non weight-bearing and, if possible, with the 
range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The determination of whether an increased evaluation is warranted 
is based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim 
is denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).

As for rating criteria for low back disabilities, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, lumbosacral strain, a zero percent 
evaluation is assigned for slight subjective symptoms only.  A 10 
percent rating is assigned when there is characteristic pain on 
motion.  A 20 percent rating is assigned where there is muscle 
spasm on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is assigned 
for severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.  In 
cases involving Diagnostic Code 5295, VA must determine whether 
there is muscle spasm or comparable pathology.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

In addition, there also are other diagnostic criteria related to 
spine disabilities that may be pertinent to this claim.  Under the 
provisions of Diagnostic Code 5292, limitation of motion of the 
lumbar spine, a 10 percent evaluation is warranted for slight 
limitation of motion; a 20 percent evaluation is assigned for 
moderate limitation of motion; and a 40 percent evaluation is 
assigned for severe limitation of motion of the lumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Intervertebral disc syndrome is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which recently was revised.  Under the old 
version of Diagnostic Code 5293, effective prior to September 23, 
2002, a 40 percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002), effective prior to 
September 23, 2002.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms compatible 
with sciatic neuropathy (i.e., with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc) and little intermittent relief.  Id.

Under the current version of Diagnostic Code 5293, effective on 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation.  Incapacitating episodes having a total 
duration of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293, effective September 23, 2002.  
Incapacitating episodes having a total duration of at least six 
weeks during the past 12 months warrant a 60 percent evaluation.  
Id.

Further, under Note (1) for purposes of evaluations under the 
current Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so.  Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic diagnostic 
code or codes, and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is evaluated on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.

Further, with respect to Diagnostic Code 5293, the VA General 
Counsel has held that, when a veteran receives less than the 
maximum evaluation under this diagnostic code based upon 
symptomatology that includes limitation of motion, consideration 
must be given to 38 C.F.R. §§ 4.40 and 4.45, even though the 
rating corresponds to the maximum rating under another code 
pertaining to limitation of motion.  VAOPGCPREC 36-97 (December 
12, 1997).  See DeLuca v. Brown, supra.  Painful motion is 
considered to be limited motion under the provisions of 38 C.F.R. 
§ 4.59.   

The Board notes that there are other rating criteria pertaining to 
spine injuries that were recently revised and published on August 
27, 2003.  See 68 Fed. Reg. 51,454-51,458.  The revised criteria 
became effective on September 26, 2003.  The general rating 
formula for disease and injuries of the spine (for diagnostic 
codes 5235 to 5243 unless 5243 is evaluated under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes) is to be used with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected.  Unfavorable ankylosis of the entire spine 
warrants a 100 percent rating, and a 50 percent for the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 degrees 
or less; or, favorable ankylosis of the entire cervical spine 
warrants a 40 percent rating.  Forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the entire 
cervical spine warrants a 30 percent rating.  Forward flexion of 
the cervical spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.  

There are several notes after the general rating formula.  Note 
(1) instructs to evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  
Note (2) instructs that normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.  Note (3) instructs that in exceptional cases, an examiner 
may state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual should 
be considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that individual 
will be accepted.  Note (4) instructs to round each range of 
motion measurement to the nearest five degrees.  Note (5) 
instructs that unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to nerve 
root stretching. Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  Note (6) 
instructs to separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Diagnostic Code 5003 specifies that 
degenerative arthritis established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  When 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic codes, 
a rating of 10 percent is to be applied for each such major joint 
or group of minor joints affected by limitation of motion, to be 
combined, not added under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  Diagnostic Code 5010 indicates that the arthritis 
due to trauma is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2003).

As with claims for service connection for an alleged disability, 
the Board reviews the veteran's entire history as provided in the 
claims folder to determine whether a higher evaluation for a 
service-connected disability is warranted.  See 38 C.F.R. § 4.1 
(2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the regulations do not give past medical reports 
precedence over current findings where such current findings are 
adequate and relevant to the rating issue.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In claims for increased evaluations 
for service-connected disabilities, current extent of disability 
is of primary concern.  Id.  Accordingly, in such claims, as the 
one here, the Board focuses upon contemporaneous evidence of the 
extent of the disability claimed. 
III.  Evidence

As an initial matter, the Board acknowledges that it has an 
obligation to provide adequate reasons and bases supporting this 
decision.  However, it is not required to discuss each and every 
piece of evidence of record.  Indeed, some of the evidence is 
related to treatment, surgery, or testing for medical problems, 
e.g., hearing impairment, apparently unrelated to the issue on 
appeal.  Accordingly, the Board will limit its discussion of the 
evidence below to summaries of relevant evidence as appropriate, 
with a focus on more contemporaneous evidence.  

The record shows that the veteran was treated at a VA medical 
center (VAMC) for service-connected lumbosacral strain from early 
2001 to late 2003.  These records indicate that the veteran 
reportedly has back pain flare-ups, particularly upon movement and 
with changes in body position.  In late 2001, he stated that, at 
times, his pain is so sharp that he has to grab furniture to 
steady himself.  An X-ray report dated in November 2001 showed 
mild degenerative changes with disc space narrowing in the 
lumbosacral spine.  In April 2002, the veteran's lumbar spine 
range of motion was 95 degrees for flexion; 37 degrees for 
extension; 37 degrees for right side bending; left and right 
rotation was within normal limits.  There was tenderness to 
palpation in the sacrum area.  Also, pain management and 
rehabilitation consultation notes dated in April 2002 indicate 
that he had weak abdominal muscles and that the lumbar dysfunction 
is at the nerve root level, likely from L3 level down.  Also noted 
at that time were moderate signs of piriformis syndrome.  In March 
2003, the veteran specifically denied loss of bladder or fecal 
control, but apparently said that his lumbar back pain sometimes 
radiates up to his neck.  In September 2003, the veteran reported 
that he found his back support device helpful.   
  
The veteran also had a VA medical examination in June 2002 in 
connection with this claim.  The report of this examination 
provides that the veteran reported back pain that flares up with 
repetitive movement.  The pain reportedly is particularly worse in 
the morning, as he gets out of bed.  He specifically denied 
neurological deficits and loss of bladder or gastrointestinal 
control.  The pain radiates across his back, and down the lateral 
aspect of his hips.  The examiner noted a palpable vertebral 
tenderness, but also good bowel sounds; there was no evidence of 
palpable masses or swelling in the lumbar area.  As for range of 
motion, forward bending was to 70 degrees of a normal 95 degrees; 
backward extension was to a normal 35 degrees; lateral flexion was 
to 30 degrees of a normal 40 degrees; and lateral rotation was to 
30 degrees of a normal 35 degrees.  The neurological examination 
was normal - the veteran was alert, oriented to time, place, and 
person, and his gross motor and sensory skills were intact.  He 
was diagnosed with traumatic arthritis of the lumbar spine and 
degenerative joint disease, as confirmed by X-rays dated in 
November 2001, which indicated mild degenerative changes with disc 
space narrowing at the lumbosacral level.  Notes dated in June 
2002 (addendum to the examination report) show normal neurological 
findings for heel-and-toe walk; and DTRs were intact, as well as 
sensation to vibratory and light touch.        
    
The veteran also had a VA medical examination in December 1998.  
The report of this examination indicates that the veteran reported 
ongoing stiffness and pain in the lower back.  He reported 
difficulty performing everyday tasks and movements such as 
dressing, putting on shoes, getting into and out of bed, and 
lifting both arms simultaneously.  The examiner noted complaints 
of deep sacroiliac pains, but no evidence of tenderness was noted 
in the lower spine or in paravertebral muscles.  As for range of 
motion in the lumbosacral spine, lumbar flexion was at 60 degrees; 
backward extension was at 30 degrees without discomfort; and 
lateral flexion was at 25 degrees, left and right; lateral 
rotation was at 25 degrees, left and right, with lumbar stiffness 
and pain reported upon movement.  As for range of motion of the 
cervical spine, the veteran had 30 degrees for flexion; 20 degrees 
for backward extension; 20 degrees for lateral flexion, left and 
right; and 20 degrees for rotation, left and right, with complaint 
of neck stiffness and pain in the right side of the head 
performing this maneuver.  Among other things, the veteran was 
diagnosed with degenerative bone and disc disease of the cervical 
and lumbar spine, as indicated by X-ray studies, with chronic 
recurrent lumbosacral and cervical strain and spasms. 
 




IV.  Analysis

In sum, the evidence indicates that the veteran's lumbosacral 
strain is manifested primarily by complaints of significant lumbar 
back pain that radiates up to his neck, across his back, and 
laterally down to the hips.  He has flare-ups that arise with 
repetitive movement, particularly with normal, daily routine 
activities, such as getting into and out of bed.  He has traumatic 
arthritis and degenerative joint disease in the lumbar spine, with 
disc space narrowing at the lumbosacral level, as confirmed by X-
rays dated in November 2001.  In April 2002, the veteran's lumbar 
spine range of motion was 95 degrees for flexion; 37 degrees for 
extension; 37 degrees for right side bending; and left and right 
rotation was within normal limits.  In June 2002, the veteran had 
these range of motion results: forward bending to 70 degrees of a 
normal 95 degrees; backward extension to a normal 35 degrees; 
lateral flexion to 30 degrees of a normal 40 degrees; and lateral 
rotation to 30 degrees of a normal 35 degrees.  Overall, these 
range of motion findings appear to indicate a decrease in the 
range of motion of the lumbar spine between April and June 2002.  
The veteran has no loss of bladder or fecal control.  There are no 
neurological deficits.  

The Diagnostic Code specifically applicable to the issue on appeal 
is Diagnostic Code 5295, which evaluates lumbosacral strain.  
Given that the veteran currently is assigned a 20 percent 
evaluation, to warrant the next higher evaluation of 40 percent 
under Diagnostic Code 5295, there must be evidence of significant 
symptoms, such as the listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The Board also must determine whether there is muscle 
spasm or comparable pathology.  See Johnson v. Brown, 9 Vet. App. 
7 (1996).

The Board notes that the veteran has some of the symptoms of 
significant lumbosacral strain, such as loss of lateral motion 
with osteoarthritic changes, as well as narrowing of joint space, 
as set forth in Diagnostic Code 5295.  Specifically, as noted 
above, the veteran's range of motion apparently has decreased 
between April and June 2002.  Furthermore, X-ray studies have 
confirmed that he has traumatic arthritis and degenerative joint 
disease of the lumbar spine, with disc space narrowing at the 
lumbosacral spine.  While objective factors would suggest that the 
veteran's lumbosacral strain should not been deemed severe, the 
Board must also consider DeLuca factors such as functional loss 
due to, e.g., pain on motion.  There is ample evidence that the 
veteran has recurrent muscle spasms and significant chronic pain 
due to his low back disability.  Moreover, evidence shows that the 
pain is not limited to the lumbar back; rather, it radiates to 
other parts of the back, neck, and hips.  The pain is significant 
enough that it hampers the performance of routine, unavoidable 
activities, such as getting in and out of bed, dressing, and 
putting on shoes.  Taking into account all of this evidence, and 
in particular, evidence of chronic pain and its impact on daily 
functioning, the Board is inclined to resolve any reasonable doubt 
in the veteran's favor to award an increased rating of 40 percent 
under Diagnostic Code 5295.  In this connection, the Board notes 
that Diagnostic Code 5292 also assigns a 40 percent rating for 
severe limitation of motion of the lumbar spine.  Forty percent is 
the highest evaluation available under both Diagnostic Codes 5292 
and 5295.  

The Board also has considered Diagnostic Code 5293, both old and 
new, which evaluates intervertebral disc syndrome.  Essentially, 
Diagnostic Code 5293 seeks to determine the extent to which a back 
disability incapacitates the veteran based upon evidence of, e.g., 
neurologic manifestations.  Under new Diagnostic Code 5293, 
incapacitating episodes having a total duration of at least four 
to six weeks in the previous one year warrant a 40 percent 
evaluation.  Incapacitating episodes having a total duration of at 
least six weeks during the past one year warrant a 60 percent 
evaluation.  Under the old Diagnostic Code 5293, a 40 percent 
evaluation required severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation required pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy and little 
intermittent relief.  

The evidence of record does not indicate that the veteran is now 
or was ever completely incapacitated (see new Diagnostic Code 
5293).  Rather, evidence indicates that his overall functional 
loss is significant due to recurring, chronic lumbosacral strain 
and associated back pain.  These symptoms apparently have become 
exacerbated by traumatic arthritis and degenerative joint disease 
in the spine.  See VA medical examination reports.  The record 
suggests that some relief was had with medication.  In general, 
the evidence appears to be consistent with language found in old 
Diagnostic Code 5293, which assigned a 40 percent rating for 
severe symptoms with intermittent relief.   
 
As for recently revised regulations pertaining to the spine 
disability, effective on September 26, 2003, these regulations 
address ankylosis of the spine, particularly ankylosis of the 
cervical or thorocolumbar spine.  A 30 percent rating could be 
warranted with evidence that the spine disability is such that 
forward flexion of the cervical spine is 15 degrees or less, or 
there is favorable ankylosis of the entire cervical spine.  
Unfavorable ankylosis of the entire cervical spine warrants a 40 
percent rating.  Unfavorable ankylosis of the entire thorocolumbar 
spine would warrant a 50 percent rating; a 100 percent rating 
would be assigned if the entire spine is affected.  The veteran's 
cervical spine range-of-motion examination showed 20 degrees or 
more for flexion, backward extension, lateral flexion to the left 
and right, and rotation to the left and right, albeit with some 
neck stiffness and pain in the right side of the head during the 
last maneuver (see December 1998 VA medical examination report; 
there is no range-of-motion evidence in the more recent June 2002 
VA examination report).  There is no evidence of ankylosis of any 
part of the spine.  Accordingly, evidence does not support even an 
evaluation of 30 percent under the new regulations.  

Finally, the Board notes that no additional evaluation is 
warranted for traumatic arthritis in the lumbar spine.  Arthritis 
essentially compensates a veteran for range-of-motion limitations.  
In this connection, the Board notes that arthritis, degenerative 
or traumatic, may be assigned an additional evaluation where the 
limitation of motion of the specific joint or joints involved is 
noncompensable, with objective evidence of arthritis demonstrated 
by X-ray findings.  See Diagnostic Codes 5003 and 5010.  In this 
case, the veteran's evaluation of 40 percent under Diagnostic Code 
5295, the maximum permitted, already encompasses limitation-of-
motion factors, as discussed above.  
  
In conclusion, the Board finds that the preponderance of the 
evidence favors a rating of 40 percent under Diagnostic Code 5295 
for lumbosacral strain with muscle spasms, taking into account 
DeLuca factors.  The Board has resolved any reasonable doubt in 
the veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.120, 4.13 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A disability rating of 40 percent is granted for service-connected 
lumbosacral strain with muscle spasms.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



